            Case 5:19-cv-00820-HE Document 40 Filed 10/20/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

MARIO WILLIAMS,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
vs.                                               )           NO. CIV-19-0820-HE
                                                  )
FNU GRAY, et al.,                                 )
                                                  )
                        Defendants.               )

                                              ORDER

       Plaintiff Mario Williams, an inmate in the custody of the Oklahoma Department of

Corrections (“DOC”), filed this case alleging violations of his constitutional rights and of

the Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”). The case

was referred to U.S. Magistrate Judge Shon T. Erwin for initial proceedings. Judge Erwin

submitted a Report and Recommendation which recommended the dismissal of several of

plaintiff’s claims but that others be allowed to proceed. The court adopted the Report and

Recommendation, with the result that four individual capacity claims remained for

resolution: a First Amendment retaliation claim against defendant Gray, an Eighth

Amendment excessive force claim against defendant Fowler, a First Amendment free

exercise claim against defendant Lindsey, and a First Amendment free exercise claim

against defendant Allbaugh based on a theory of supervisory liability.

       Defendants then filed a motion for summary judgment as to the remaining claims.1

Judge Erwin issued a second Report and Recommendation (the “Report”) recommending


       1
           Defendants’ motion sought dismissal of plaintiff’s claims or, in the alternative, summary
          Case 5:19-cv-00820-HE Document 40 Filed 10/20/20 Page 2 of 7




that the motion be denied as to the claims against defendants Gray and Fowler and granted

as to the First Amendment free exercise claims against Lindsey and Allbaugh. Defendants

Gray and Fowler have not objected to the Report and have thereby waived their right to

appellate review of the issues addressed by the Report as to them. Casanova v. Ulibarri,

595 F.3d 1120, 1123 (10th Cir. 2010).              Plaintiff, however, has objected to the

recommendation as to the free exercise claims, which triggers de novo review by the court

of the defendant’s motion as to those claims.

       To demonstrate a violation of the First Amendment’s Free Exercise Clause, a

prisoner must show that “the prison regulation or action at issue ‘substantially burdened

sincerely-held religious beliefs.’” Blair v. Raemisch, 804 Fed. Appx. 909, 916 (10th Cir.

2020) (quoting Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)). Here, defendants do

not dispute that plaintiff has sincerely held religious beliefs as a practicing Muslim.

However, that does not end the issue, because “when a prison regulation impinges on

inmates’ constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). If prison officials identify

legitimate penological interests which they contend justify the impinging regulation, the

court must “balance the factors set forth in Turner . . . to determine the reasonableness of

the regulation.” Kay 500 F.3d at 1218-19.




judgment as to them. Because the motion relied on evidentiary materials outside the pleadings,
the Report appropriately addressed the motion as one for summary judgment.

                                               2
          Case 5:19-cv-00820-HE Document 40 Filed 10/20/20 Page 3 of 7




       Plaintiff’s free exercise claim relates to his refusal to sign the diet request form —

ODOC OP-030112, Attachment C (“Form C”) — required by DOC to receive a kosher

diet. The undisputed facts establish that plaintiff had received a kosher diet in the past, that

DOC adopted a new form and policy for seeking the diet in early 2019, and that plaintiff

submitted the form requesting a kosher diet but refused to sign the form as required. As a

result of his refusal to execute the form, he was removed from the kosher diet plan at the

direction of defendant Lindsey, the prison chaplain. The supervisory liability claim against

Allbaugh is based on his participation in promulgating the new policy and form.

       Form C requires prisoners to agree to three rules as a precondition to their receiving

a special diet: (1) that they will not eat food inconsistent with the diet, (2) that they will not

barter prepackaged foods, and (3) they will not take foods out of designated eating areas.

A violation of the rules will result in a Class A misconduct. Doc. 24-18. Plaintiff contends

that complying with these rules would infringe on his right to practice his religion.

       As noted above, a prison regulation which impinges on an inmate’s constitutional

rights may nonetheless be valid if the regulation is reasonably related to legitimate

penological interests. That reasonableness determination is made by considering the four

factors identified in Turner v. Safley. Those factors are: (1) whether there is a “valid,

rational connection” between the prison regulation at issue and the legitimate governmental

interest put forward to justify it, (2) whether alternative means of exercising the religious

right in question remain open to inmates; (3) the impact of the accommodation of the right

in question on guards and other inmates and on the allocation of prison resources; and (4)

whether any ready, easy to implement alternatives exist that would accommodate the right

                                                3
          Case 5:19-cv-00820-HE Document 40 Filed 10/20/20 Page 4 of 7




in question. Turner, 482 U.S. at 89-91. Where, as here, the determination is made in the

context of a summary judgment motion, the court draws all reasonable inferences as to

factual disputes in favor of the non-movant, i.e. the plaintiff. But, as to matters of

professional judgment as to the operation of the prison, the court must accord deference to

the views of prison authorities. Beard v. Banks, 548 U. S. 521, 529-30 (2006). As a result,

the prisoner must come forward with sufficient evidence regarding those issues as would

warrant judgment in his favor on the merits. Id. The court concludes plaintiff has not met

that burden here.

       The first Turner factor evaluates whether there is a valid, rational connection

between the regulation and the identified penological interest. Defendants indicate there

are multiple interests served by requiring adherence to Form C, including providing a

means of evaluating the sincerity of an inmates professed religious beliefs and providing a

practical means of identifying those who are or are not eligible for a special diet. The

restriction as to bartering food is said to be related to security concerns and the potential

for bartering for drugs and the like. The restriction on moving special meals outside

designated dining areas is said to be desirable for the orderly operation of the facility.

       All of the objectives identified by defendants are legitimate penological goals and

plaintiff has not challenged that those are in fact the objectives defendants seek to advance.

Further, plaintiff has not identified evidence which would support a conclusion that a valid,

rational connection between a requirement for execution of Form C and the goals is

lacking. He insists that his own religious beliefs are sincerely held and neither the

defendants nor the court have any reason to doubt that. But that is not the question. Rather,

                                              4
          Case 5:19-cv-00820-HE Document 40 Filed 10/20/20 Page 5 of 7




the question is whether DOC has a valid interest in procedures designed to help it identify

those inmates who sincerely hold professed religious beliefs and those who do not. And

plainly it has such an interest.      The law requires prisons to take various steps to

accommodate the special dietary and other needs of inmates based on their religious views.

Accommodating those additional requirements necessarily impacts the staffing, costs, and

other aspects of prison operations. So, a prison has a legitimate interest in limiting those

additional efforts to inmates who sincerely believe the religious views they profess. Form

C’s “no other food” requirement is one way of attempting to identify inmates who may

profess particular religious beliefs to get a better or different diet but who may not sincerely

believe the views they profess. Similarly, the bartering and location restrictions are

reasonably related to the security and operational concerns of the prison. The first Turner

factor weighs in favor of defendants.

       The second Turner factor considers whether there are alternative ways for an inmate

to exercise their rights if the restriction at issue is enforced. Turner, 482 U. S., at 90.

Plaintiff contends the prison may sometimes not have kosher food available and he wants

to be able in that circumstance to get a halal meal or buy something in the commissary,

which would presumably be contrary to the Form C requirement that the inmate eat only

food from the special diet he elects. But the prison presumably recognizes its ongoing duty

to feed the inmates and, if some circumstance results in the unavailability of a kosher meal

on a particular occasion, there is every reason to assume the prison will itself provide an

alternative meal that does not put plaintiff in the position of incurring a Class A or any



                                               5
          Case 5:19-cv-00820-HE Document 40 Filed 10/20/20 Page 6 of 7




other misconduct. Plaintiff’s speculation to the contrary is not persuasive. The second

Turner factor does not indicate the form or policy are unreasonable.

       The third Turner factor — the impact of the accommodating plaintiff on guards and

other inmates — also weighs in favor of finding the regulation reasonable. Increasing the

materials available for barter increases the situations staff is required to monitor or be

concerned about. Keeping food in designated areas makes obvious sense in terms of

maintaining cleanliness and order of the facility, and the consequent impact on staff

supervision time. Plaintiff has not presented evidence which would warrant overriding the

judgment of corrections officials in this regard.

       Finally, the fourth Turner factor — whether any easy alternatives exist — also

weighs in favor of holding the regulation reasonable. Plaintiff has not identified any

alternative that would permit the prison to more readily accomplish the goals it has

identified — assessing the good faith of professed religious beliefs, avoiding bartering,

efficiently administering the special diet program, and the like. As a result, no basis has

been shown for overriding the deference owed to prison officials in this context.

       In sum, plaintiff has not identified evidence sufficient to create a material issue of

fact in these circumstances, i.e. evidence which would warrant a judgment in his favor on

a matter otherwise within the professional judgment of prison administrators. Beard, 548

U.S., at 530.

       In light of the foregoing, the Report [Doc. #37] is ADOPTED as to plaintiff’s claims

against defendants Gray and Fowler, and defendants’ motion for summary judgment [Doc.

25] is DENIED as to them. For the reasons stated here, and after de novo review, the

                                              6
          Case 5:19-cv-00820-HE Document 40 Filed 10/20/20 Page 7 of 7




recommendation of the Report is ADOPTED as to plaintiff’s claims against defendants

Lindsey and Allbaugh and defendants’ motion is GRANTED as to those defendants.

       Plaintiff has also re-urged his request for appointment of counsel. As certain of

plaintiff’s claims have now survived summary judgment and remain for resolution, and in

light of defendant’s incarcerated status, the court concludes counsel should be appointed if

possible. His motion to reconsider that issue [Doc. #38] is GRANTED to this extent: the

court will seek to identify an attorney willing to take the case pro bono. The court is not

authorized to compel counsel to appear on plaintiff’s behalf but may “request an attorney

to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

       A status conference to establish a schedule for further proceedings in the case will

be set after a reasonable period of time for efforts to secure counsel has elapsed.

       IT IS SO ORDERED.

       Dated this 20th day of October, 2020.




                                               7
